DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  “a method dilating nasal tissue of the normally inaccessible nasopharynx...” should read “ a method of dilating nasal tissue of a [[the]] normally inaccessible nasopharynx..”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9-12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the user" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
The term “near” in claim 20 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite since they depend directly or indirectly on rejected base claim 7 and therefore, contain the same deficiency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 13 and 15-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The limitation, “a head-worn, generally C-shaped spring with an opening being expandable by the human use” positively recites part of the human body.  
To obviate a rejection under 35 USC 101, the Office suggests that any claim that would include a human being, or part thereof, within its scope should use “adapted to___” or “adapted for ___” or “configured to” or configured for” to define the metes and bounds of the claimed subject matter which is a permissible form of expression.  
Claims 15-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism since they depend directly or indirectly on rejected base claim 13 and therefore contain the same deficiencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6-7, 10, 12-13, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brady et al. U.S. Publication No. (20080173313 A1).
With respect to claim 1, Brady et al. substantially discloses a method (figs.14A-15B) dilating nasal tissue of the normally inaccessible nasopharynx [in 0015, the invention solve the problem by providing a methods for the treatment of snoring, a need for an anti-snoring device and/or method that maintains an open pharyngeal airway, is well tolerated, and does not exert pressure on the teeth] and [0016, device consists of a headpiece, worn by the user while sleeping, with adjustable jaw pads that force the mandible to a protruded position. As shown in studies on intra-oral devices, this mandibular advancement results in an unobstructed airway and the cessation of snoring for many users. These benefits are incurred without the need to put pressure on the teeth, thereby preserving the normal dentition] by application of acupressure at a remote facial acupressure site (as shown in fig.15B), the method comprising: providing a pad or plungers (1320) and [0055] at a cheek acupressure point located between a jawbone and a zygomatic bone of a user (as shown in fig.7); note: the pad or plungers (1320) comprised of padding or lining [0057, padding or lining is then optionally added (step 1660). The padding is made of air-filled cushions, borrowed from the technology of leg braces, where they are used as condylar pads];
pressing against the pad or plungers (1320) at the cheek acupressure point (shown in fig.15B) with a head-worn spring or biasing means, spring or coil (1338) and [0055], as shown in (fig.13B and 15B, the spring or coil 1338 is attach to the occipital strap 1316; the occipital lobe is located at the back of the head) with the spring or coil (1338) applying an inward or forward (force is being applied into the face) via a spring force through the pad or plungers (1320) to the acupressure point; and
 dilating nasal passageways of the nasopharynx by application of the inward spring force to the pad [0055, the plunging device 1320 contains a biasing means, such as a spring or coil 1338, which helps the plunger maintain its forward position. The plungers 1320 strongly urge the jaw forward, but do not prevent all movement of the mandible. These improvements over the prior art make it possible maintain an open airway or dilate without the use of a mouth guard, placing no stress or strain on the teeth or gums of a user]. Note: in (figs.1A-1B) Brady et al. shows the anatomy of the user’s airway (101 and 102)and [0004, In a wakeful person, normal muscle tension maintains both the oral airway 102 and the posterior portions of the nasal airway 101 open to the trachea 107, and thus to the lungs. However, it is not difficult to imagine from this illustration what can happen when a person sleeps, especially if they sleep on their back. Given the effects of muscle relaxation and gravity, both the soft palate 108 and the rear portion of the tongue 103 can easily fall against the back of the pharynx 105. Depending on the degree of blockage, there can be simple snoring or a momentary, total blockage of the airflow, known as obstructive sleep apnea. Obstructive sleep apnea is a potentially very serious condition. The oxygen starvation it induces can cause the person to partially awaken in order that muscle tension can open the airway and get air into their lungs. Apnea patients may experience 30 to 300 obstructed events per night, and many spend as much as half their sleep time with blood oxygen levels below normal. During their obstructive episodes, the heart must pump harder to circulate the blood faster. This condition can cause excessive daytime sleepiness, irregular heartbeats, and after many years it leads to elevated blood pressure and heart enlargement. Persons with obstructive sleep apnea may spend little of their nighttime hours in the deep sleep stages that are essential for a good rest. Therefore, they awaken un-refreshed and are sleepy much of the day. They can even fall asleep while driving or performing other activities].
With respect to claim 4, Brady et al. discloses the pad or plunger (1320) is gas-filled [0057, Padding or lining is then optionally added (step 1660). The padding is made of air-filled cushions, borrowed from the technology of leg braces, where they are used as condylar pads].  
With respect to claim 6, Brady et al. discloses pressing with an upward spring force, Fz, in addition to the inward spring force through the pad to the acupressure point.  As shown in (fig.15B) when the spring or coil (1338) is pushed in the forward position, the spring or coil (1338) is being pushed with an upward or forward spring force into the mandible of the user.
With respect to claim 7, Brady et al. discloses a method for applying facial acupressure using a head-worn spring or heavy gauge wire (914) and [0042] and a pair of pads connected at ends of the spring (as shown in the reproduced image of fig.9a below), Brady et al. discloses the structure as such, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will inherently perform the method steps as claimed .  Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986); as such, Brady et al. discloses the method comprising the steps of: the user choosing acupressure points on the user's face located between a jawbone and zygomatic bones on either side of the face; 4the user grasping the acupressure apparatus by the spring and applying an opening force to outwardly bias the spring to allow the pads to pass over a portion of the user's head; the user positioning the acupressure apparatus on the user's face until the pads are at the acupressure points; and the user releasing the opening force to allow the pads to engage the acupressure points and to apply spring forces to the acupressure point using the acupressure apparatus.  

    PNG
    media_image1.png
    300
    414
    media_image1.png
    Greyscale

With respect to claim 10, Brady et al. discloses the pads or plungers (1320) are gas-filled [0057, Padding or lining is then optionally added (step 1660). The padding is made of air-filled cushions, borrowed from the technology of leg braces, where they are used as condylar pads].  
With respect to claim 12, Brady et al. discloses an upward spring force, Fz, in addition to the inward spring force through the pads to the acupressure points.  As shown in (fig.15B) when the spring or coil (1338) is pushed in the forward position, the spring or coil (1338) is being pushed with an upward or forward spring force into the mandible of the user.
With respect to claim 13 Brady et al. discloses an apparatus for applying acupressure to targeted pressure points on a human user's face, the apparatus comprising: a head-worn, generally C-shaped spring or heavy gauge wire and [0042] and (914, fig.9B, as shown in fig.9B the heavy gauge wire is shown having a generally C-shaped) with an opening being expandable by the human user (as shown in fig.9B); and a pair of pads attached at ends of the spring (as shown in the reproduced image of fig.9A), with the pair of pads being positioned by the human user to engage cheek acupressure points located between a jawbone and zygomatic bone of the human user (shown in phantom in fig.7 how the device is utilized to prevent sleep apnea and snoring), and with the spring or heavy gauge wire pressing the pair of pads inwardly at the cheek acupressure points (inherent configuration of the spring or heavy gauge wire since the spring or heavy gauge wire is flexible when positioned on the jawline of the face of the user will perform said function of pressing the pair of pads inwardly at the cheek acupressure points) so as to indirectly dilate nasal passageways or open of the airway of the nasopharanx of the human user [0015, methods for the treatment of snoring, there remains a need for an anti-snoring device and/or method that maintains an open pharyngeal airway, is well tolerated, and does not exert pressure on the teeth].  

    PNG
    media_image1.png
    300
    414
    media_image1.png
    Greyscale

With respect to claim 16, Brady et al. discloses the pads are gas-filled [0057, Padding or lining is then optionally added (step 1660). The padding is made of air-filled cushions, borrowed from the technology of leg braces, where they are used as condylar pads].  
With respect to claim 18, Brady et al. discloses an upward spring force in addition to the inward spring force through the pads to the acupressure points.  As shown in (fig.15B) when the spring or coil (1338) is pushed in the forward position, the spring or coil (1338) is being pushed with an upward or forward spring force into the mandible of the user.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. U.S. Publication No. as applied to claims 1, 7 and 13 above and further in view of Muchin U.S. Patent No. (5,546,929).  
With respect to claims 3 and 9, Brady et al. substantially discloses the invention as claimed except placing an adhesive layer between the pad and the cheek acupressure point for securing the pad in place.  
 Muchin however, teaches a nasal dilator to urge the nasal passages of the nose open during breathing comprising a flexible adhesive pad (23, fig.1). The pad is formed of a flexible material which has sandwiched with it a resilient spring material. Both the flexible material and the spring are normally planar. When the pad is placed on the nose, it sticks to the skin of the nose, and the action of the spring causes the nasal passages to be urged open ([Col. 1], lines 5 – 17).  The pad with an adhesive surface covers the spring member and extends around the spring member so that there is a perimeter of space formed between the spring member and the pad member (abstract).
 In view of the teachings of Muchin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Brady et al. by incorporating an adhesive such that placing the adhesive layer between the pad and the cheek acupressure point secures the pad firmly in place on the anatomy of the user.
With respect to claim 15, Brady et al. substantially discloses the invention as claimed except comprising an adhesive layer between the pads and the acupressure points for securing the pads in place.
Muchin however, teaches a nasal dilator to urge the nasal passages of the nose open during breathing comprising a flexible adhesive pad (23, fig.1). The pad is formed of a flexible material which has sandwiched with it a resilient spring material. Both the flexible material and the spring are normally planar. When the pad is placed on the nose, it sticks to the skin of the nose, and the action of the spring causes the nasal passages to be urged open ([Col. 1], lines 5 – 17).  The pad with an adhesive surface covers the spring member and extends around the spring member so that there is a perimeter of space formed between the spring member and the pad member (abstract).
 In view of the teachings of Muchin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Brady et al. by incorporating an adhesive such that placing the adhesive layer between the pads and the acupressure points for securing the pads in place in order to secure the pad firmly in place on the anatomy of the user.
  
Claim(s) 5, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. as applied to claims 1 and 7 above and further in view of in view of Deshpande U.S. Publication No. (2010/0089410 A1).
With respect to claim 5, Brady et al. substantially discloses the invention as claimed except the inward spring force applied through the pad to the acupressure point ranges from about 0.5 pounds-force to 1.0 pounds-force.  
	Deshpande, however, teaches in [0008] a jaw-thrust and chin-tilt to open and maintain an airway. The jaw-thrust device includes a base with an extension arm disposed on each side of a patient's head mounted on the base.  A mandible rest (114, fig.8) is mounted on each extension arm such that the mandible rest may be deployed proximate to a patient's mandible. A chin pad and at least one connector connects the chin strap to at least one of the base or extension arm; whereby jaw thrusting pressure on the mandible rests causes rotational force on the chin straps such that the patient's mouth opens without substantially tilting the patient's head. The device maintains an open airway unattended (abstract).  In use the mandibular rest engages the mandibular ramus (i.e., the back or dorsal aspect of the patient's mandible) of the user [0032]; (the mandibular ramus is a portion of the mandible, or jawbone.  As the bone that stretches from the underside of either ear and gives rise to the bottom teeth, the mandible consists of the body, which is the horizontal portion crossing the chin, and the ramus, the vertical section beneath each ear. The mandibular ramus serves as the bridge attaching the jaw to the temporal bone of the skull via the temporomandibular (TMJ) joint, the joint that opens and closes the mouth. It also is where the masseter muscle attaches, the large muscle used for mastication, or chewing). Deshpande further teaches the force applied via the vertical rods (112) for a therapeutic jaw thrust may be in the range of from 2 to 18 pounds [0031]. 
	In view of the teachings of Deshpande, it would have been obvious to one having ordinary skill in the art at the time the invention was made to customize the load from the spring or coil (1338) engaging the pad of Brady with a force between 0.5 pounds to 3 pounds in order to maintain and open airway of the user.
With respect to claim 11, Brady et al. substantially discloses the invention as claimed except the inward spring force applied through the pads to the acupressure points ranges from about 0.5 pounds-force to 1.0 pounds-force.  
	Deshpande, however, teaches in [0008] a jaw-thrust and chin-tilt to open and maintain an airway. The jaw-thrust device includes a base with an extension arm disposed on each side of a patient's head mounted on the base.  A mandible rest (114, fig.8) is mounted on each extension arm such that the mandible rest may be deployed proximate to a patient's mandible. A chin pad and at least one connector connects the chin strap to at least one of the base or extension arm; whereby jaw thrusting pressure on the mandible rests causes rotational force on the chin straps such that the patient's mouth opens without substantially tilting the patient's head. The device maintains an open airway unattended (abstract).  In use the mandibular rest engages the mandibular ramus (i.e., the back or dorsal aspect of the patient's mandible) of the user [0032]; (the mandibular ramus is a portion of the mandible, or jawbone.  As the bone that stretches from the underside of either ear and gives rise to the bottom teeth, the mandible consists of the body, which is the horizontal portion crossing the chin, and the ramus, the vertical section beneath each ear. The mandibular ramus serves as the bridge attaching the jaw to the temporal bone of the skull via the temporomandibular (TMJ) joint, the joint that opens and closes the mouth. It also is where the masseter muscle attaches, the large muscle used for mastication, or chewing). Deshpande further teaches the force applied via the vertical rods (112) for a therapeutic jaw thrust may be in the range of from 2 to 18 pounds [0031]. 
	In view of the teachings of Deshpande, it would have been obvious to one having ordinary skill in the art at the time the invention was made to customize the load from the spring or coil (1338) engaging the pad of Brady with a force between 0.5 pounds to 1.0 pounds in order to maintain and open airway of the user.
With respect to claim 17, Brady et al. substantially discloses the invention as claimed except the inward spring force applied through the pads to the acupressure points ranges from about 0.5 pounds-force to 1.0 pounds- force.  
	Deshpande, however, teaches in [0008] a jaw-thrust and chin-tilt to open and maintain an airway. The jaw-thrust device includes a base with an extension arm disposed on each side of a patient's head mounted on the base.  A mandible rest (114, fig.8) is mounted on each extension arm such that the mandible rest may be deployed proximate to a patient's mandible. A chin pad and at least one connector connects the chin strap to at least one of the base or extension arm; whereby jaw thrusting pressure on the mandible rests causes rotational force on the chin straps such that the patient's mouth opens without substantially tilting the patient's head. The device maintains an open airway unattended (abstract).  In use the mandibular rest engages the mandibular ramus (i.e., the back or dorsal aspect of the patient's mandible) of the user [0032]; (the mandibular ramus is a portion of the mandible, or jawbone.  As the bone that stretches from the underside of either ear and gives rise to the bottom teeth, the mandible consists of the body, which is the horizontal portion crossing the chin, and the ramus, the vertical section beneath each ear. The mandibular ramus serves as the bridge attaching the jaw to the temporal bone of the skull via the temporomandibular (TMJ) joint, the joint that opens and closes the mouth. It also is where the masseter muscle attaches, the large muscle used for mastication, or chewing). Deshpande further teaches the force applied via the vertical rods (112) for a therapeutic jaw thrust may be in the range of from 2 to 18 pounds [0031]. 
	In view of the teachings of Deshpande, it would have been obvious to one having ordinary skill in the art at the time the invention was made to customize the load from the spring or coil (1338) engaging the pad of Brady with a force between 0.5 pounds to 3 pounds in order to maintain and open airway of the user.

Claim(s) 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. as applied to claim 13 above, and further in view of Goodwin U.S. Patent No. (5,687,743).
With respect to claim 19, Brady et al. substantially discloses the invention as claimed except an elastic strap attached to the spring and adapted to engage around the user's head.  
Goodwin however, teaches a head strap assembly for reducing snoring for reducing snoring activity includes a front strap for extending around a head spaced forwardly of ears and below a chin of a user, a rear strap for extending around the head and rearwardly of the ears and above the chin of the user with the rear strap crossing the front strap between the ears and chin of the user, and a link strap interconnecting the front and rear straps above the ears of the user (abstract) and (fig.1).  The front, rear and link straps 12, 14, 16 are comprised of substantially elastic material and have substantially rectangular configurations ([Col.3], lines 14-17) adapted to and capable of being attached to the spring and adapted to engage around the user's head.
In view of the teachings of Goodwin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Brady et al. by incorporating an elastic strap attached to the spring and adapted to engage around the user's head for securing the spring on the head of the user
With respect to claim 20, the combination of Brady et al./Goodwin substantially discloses the invention as claimed.  Goodwin further discloses the elastic strap (16 and 18) is capable of being secured to the spring near the pads.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860. The examiner can normally be reached M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OPHELIA A HAWTHORNE/            Primary Examiner, Art Unit 3786